 



Exhibit 10.6.17

August 2, 2002

Mr. Mark Borland
3 Arthur’s Court
P. O. Box 467
Newton, CT 06470

Dear Mark:

Panera, LLC is pleased to extend an offer to you for the position of Senior Vice
President, Chief Supply Chain Officer, reporting to Ron Shaich, Chairman and
Chief Executive Officer. The effective date of this offer is August 2, 2002.

Your salary for this position will be payable at the bi-weekly rate of $7,692.30
($200,000 annually). In addition, your compensation will include the following:



  •   You will be included in our 2002 Incentive Program as of August 2, 2002
based on your responsibilities and the ultimate outcome in the Bunge
negotiations. This program rewards you for the completion and quality of
individually agreed upon objectives as well as the achievement of your business
unit’s financial goals and overall Company profitability. Your normal incentive
target is 20% of your base rate (we refer to it as a “double” when you meet
agreed upon expectations) with an upside potential of 40%
(“homerun”-significantly exceeding expectations). Any incentive paid for the
2002 plan year will be prorated for your period of employment since beginning
this position.     •   Consideration for 50,000 stock options, which vest to you
over five (5) years. The price per share depends on the value per share on the
date of the next Board of Director’s meeting.     •   Car allowance of $5000
paid in bi-weekly increments of $192.31.

All other previous agreements with Panera are null and void.

As a full-time Panera Bread employee, you will be eligible to participate in all
Panera Bread benefit plans. The waiting periods and premiums related to these
benefits and specific information about plan content will be explained during
the orientation process,

 



--------------------------------------------------------------------------------



 



Mark Borland
July 30, 2002
Page 2 of 2

if it hasn’t already. Our benefit package is subject to ongoing review and
modifications from time to time. You will receive an employee handbook at your
benefits orientation, which will explain our vacation and holiday schedule.
Panera Bread is a non-smoking work facility. If you have specific questions
about our benefits, please contact Courtney Higgins at extension 7318.

This offer is also contingent on your ability to provide employment eligibility
documentation as required by law. Please indicate your acceptance of this offer
by signing and returning one original of this letter as soon as possible.

Nothing in this letter is intended or should be construed to execute a contract
for a definite term. Both you and the Company are free to terminate the
employment relationship at any time.

Please indicate your acceptance of this offer by signing and returning one
original of this letter at your earliest convenience.

Mark, your continued efforts and contributions with Panera, LLC are greatly
appreciated and your promotion to Senior Vice President, Chief Supply Chain
Officer is well deserved. We look forward to your future participation in the
growth and development of the Company.

      Sincerely,       /s/ Ron Shaich   /s/ Mariel Clark   Ron Shaich
Chairman and CEO   Mariel Clark
Vice President, Human Resources

I have read and accept the provisions as outlined above.

      9/30/02   /s/ Mark Borland

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Mark Borland

 